 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                    ***
 6    RICK LOVELIEN, et al.,                                 Case No. 2:18-cv-02110-MMD-CWH
 7                            Plaintiffs,
                                                             ORDER
 8          v.
 9    UNITED STATES OF AMERICA,
10                            Defendant.
11

12          Presently before the court is plaintiffs Rick Lovelien and Steven Stewart’s pro se motion

13   to stay filing of pro hac vice application (ECF No. 27), filed on December 17, 2018. Defendants

14   filed a response (ECF No. 28) on December 18, 2018. The court construes defendants’ response

15   as a response and countermotion.

16          This case was filed in the District of Columbia by attorney Larry Klayman on behalf of

17   plaintiffs and subsequently was transferred to this district. (Order (ECF No. 13).) Mr. Klayman

18   has not filed a pro hac vice application in this district for this case. Plaintiffs request a 30-day

19   stay of the filing deadline for the pro hac vice application, representing that they do not have

20   counsel and they need time to consider whether to continue with this case in this district. The

21   government does not oppose plaintiffs’ motion to stay the deadline for any counsel to file a pro

22   hac vice application, but it requests that all case deadlines be stayed for 30 days. It also requests

23   that its response to the complaint be due 30 days after the plaintiffs secure counsel authorized to

24   practice in this court or notify the court they intend to proceed pro se.

25          Having read and considered the parties’ arguments, and good cause appearing, the court

26   will stay all deadlines in this case for 30 days. Following the expiration of the stay, the parties

27   must meet and confer and file a joint status report regarding plaintiffs’ efforts to secure counsel

28   and whether plaintiffs intend to proceed with this case.
 1          If plaintiffs intend to proceed with this case, in the joint status report, the parties should

 2   propose a date certain for defendants to answer or otherwise respond to the complaint. The court

 3   declines to set a deadline for answering or otherwise responding to the complaint that is triggered

 4   by the date plaintiffs secure counsel or decide to proceed pro se. Defendants’ deadline to answer

 5   or otherwise respond to the complaint will continue to be stayed pending further court order

 6   setting that deadline.

 7          IT IS THEREFORE ORDERED that plaintiffs Rick Lovelien and Steven Stewart’s pro se

 8   motion to stay filing of pro hac vice application (ECF No. 27) is GRANTED to the extent the

 9   court will stay all deadlines in this case until January 18, 2019, which is 30 days from the date of

10   this order. The motion is denied in all other respects.

11          IT IS FURTHER ORDERED that defendants’ countermotion (ECF No. 28) is GRANTED

12   to the extent the court will stay all deadlines for 30 days. The countermotion is denied in all other

13   respects.

14          IT IS FURTHER ORDERED that defendants’ deadline to answer or otherwise respond to

15   the complaint is STAYED pending further court order.

16          IT IS FURTHER ORDERED that the parties must meet and confer and file a joint status

17   report at stated in this order by January 31, 2019.

18

19          DATED: December 19, 2018

20

21

22                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                  Page 2 of 2
